
117.	  Mr. President, permit me, before I begin my statement, to offer you my sincere congratulations on your unanimous election to the presidency of the thirtieth session of the General Assembly. The great responsibility thus entrusted to you unquestionably reflects the recognition by the international community of your statesmanlike qualities and your ceaseless efforts in the international cause. I particularly wish to congratulate you because of the solid ties of friendship that unite our two countries.
118.	I would also like to congratulate, once again, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of the People's Democratic Republic of Algeria, upon the competence with which he discharged his functions as President of the Assembly at the most recent regular and special sessions of our Organization. His devotion to the cause of Africa, of non-alignment and of the third world and his attachment to the ideals of the United Nations made it possible, at the twenty-ninth session, for our Organization to score noteworthy victories in such important fields as those relating to the independence of peoples, to economic justice, and to international peace and security. We have every hope that the same will be true at the present session.
119.	I wish, too, to repeat to the Secretary-General the assurance of our full confidence and the appreciation of my Government for his tireless work in seeking to bring about a world of peace and justice.
120.	My delegation is also particularly happy to give a warm welcome to our sister countries, the Republic of Cape Verde, the People's Republic of Mozambique and the Republic of Sao Tome and Principe, new Member States of our Organization, whose participation will make a valuable contribution to the realization of the principles and purposes of the Charter and
will also be a concrete manifestation of the universality of our Organization.
121.	May I be allowed to take this opportunity to pay a well-deserved tribute to the memory of two great sons of Africa, Amilcar Cabral and Eduardo Mondlane, who were murdered by colonialism and whom we continue to mourn. The struggles they waged within Partido Africano da lndependencia da Guine e Cabo Verde [PAIGC] and FRELIMO, carried to a successful conclusion by their worthy successors, have now made it possible for these young States to become full members of the community of free and independent peoples.
122.	As you know, this thirtieth session has opened against a background of profound changes characterized, on the one hand, by the success of the national liberation movements and the progressive forces  although limited here and there by the persistence of a will to dominate on the part of the great Powers, which oppose the political awakening of the peoples of the third world and, on the other hand, by the deterioration of the world economic situation, a consequence of the old international order, which must be replaced by a new, more just and more humane order.
123.	Despite the detente that continues between the great Powers, as reflected in the positive results of the Helsinki Conference on Security and Co-operation in Europe, violence and war are still plaguing the third world, which, in some of its parts, is witnessing tragic events that may have dangerous repercussions on international peace and security.
124.	Certain crisis situations affecting our countries have not yet been resolved; or they are indeed being deliberately encouraged in order to divert the attention of the international community from major world problems and to compel our countries to concern themselves primarily with those crises, which threaten their independence and security.
125.	In Africa, where we have without any doubt witnessed a genuine improvement in the situation with the victory by the national liberation movements over colonialism, we will still find racism and foreign domination persisting, particularly in the southern part of the continent. They, as is generally agreed, constitute the contemporary version of the notorious system of slavery, which in past centuries caused on that continent the most terrible genocide in history.
126.	In Angola, where it is really true that foreign Powers are maneuvering to cause a civil war, my Government believes that it is the duty of the international community to appeal to the Angolan liberation movements to put an end to their fratricidal struggle. The immediate withdrawal of South African troops and the cessation of the supply of foreign arms should be demanded. My Government hopes that the OAU will succeed in the noble task of reconciliation which it has undertaken, so that next 11 November that country can accede to independence with peace and unity among the three liberation movements restored.
127.	But if, by some misfortune, the effort of our continental organization were to fail, we would then have to have recourse to other means to put an end to this distressing situation which, since 25 April 1974, has caused more African deaths than have the 15 years of liberation struggle. My delegation believes that the
United Nations, whose duty it is to safeguard peace wherever it is threatened, should from now on concentrate more of its efforts on this problem and be ready, if necessary, to intervene in such a way as to put an end to the genocide now taking place there under the reprehensible influence of foreign Powers.
128.	My delegation takes this opportunity to proclaim that President Idi Amin spoke from this rostrum on behalf of the OAU and of all Africa. We very much regret the lack of courtesy shown him by representatives of the host country.
129.	With regard to the question of southern Africa, my Government feels that the international community should continue to help the national liberation movements of those countries. Senegal, which has always, by material and moral assistance, supported these movements, will continue to exhort them to fight by force of arms while remaining open to negotiations with the adversary.
130.	With particular regard to Namibia, my country, which recognized SWAPO which has a permanent office at Dakar as the authentic and sole representative of the Namibian people, has always taken an unequivocal stand. This attitude is justified by the fact that Namibia is not a part of South Africa, whose Mandate over this Territory was withdrawn by the United Nations.
131.	We have always vigorously contended, and we have never been proved wrong, that South Africa has no rights over Namibia, not even that of conquest. South Africa should therefore comply with the resolutions and decisions of the United Nations and with the advisory opinion of the International Court of Justice of 21 June 1971,4 and recognize the territorial integrity and unity of that country as a nation, and put an end to its policy of bantustanization.
132.	Within this context, my delegation is most happy to be able to announce to this Assembly that a major conference will be organized at Dakar in January 1976 on Namibia and human rights. We are aware that such a meeting will particularly help international opinion better to understand the painful problem of Namibia and will also better enable it to work towards a speedy and final solution of this problem.
133.	With regard to Southern Rhodesia, Senegal condemns all delaying tactics engaged in by the existing racist minority regime in an attempt to postpone indefinitely the achievement of a solution in keeping with the aspirations of the people of Zimbabwe. I should like to take this opportunity to repeat here on behalf of the Government of my country our determination to continue to support unreservedly the lawful struggle of the African National Council, which can always count on our solidarity.
134.	As for South Africa, its proclaimed policy of detente with regard to independent Africa will be unacceptable until at home it has conceded equality of rights for all human beings and has consequently declared itself ready to grant the rights of the majority, and until it has begun negotiations with the liberation movements which undeniably represent the aspirations of the majority of the people.
135.	With regard to the last colonial territories still existing on our area, such as Djibouti and Seychelles,
my country has always felt that it was the duty of our Organization to do everything in its power to see to it that the Declaration on the Granting of Independence to Colonial Countries and Peoples contained in resolution 1514 (XV), was strictly implemented, particularly at a time when we are joyfully looking forward to welcoming within the community of free nations the new State of Papua New Guinea, whose independence was proclaimed on 16 September 1975.
136.	The case of Spanish Sahara, as it is called, should, however, be the subject of a particular examination. As we are aware, with regard to the decolonization of that Territory, our Organization has asked the International Court of Justice to pronounce on the legal status of the country prior to Spanish occupation. At this moment, we cannot prejudge the verdict of the Court, but if this verdict were to confirm the rights of Morocco and of Mauritania it seems to my delegation only justice to recognize the rights of those who possess them.
137.	In this regard some people state that even were the International Court of Justice to recognize the rights of Morocco and of Mauritania, nevertheless the principle of self-determination should be blindly applied. But apart from the fact that self-determination in that Territory of 50,000 indigenous persons under, we are told, more than 70,000 foreign occupiers would have little chance of being genuine, this attitude would be contradictory to recent decisions taken on the subject of decolonization in the area of northwest Africa.
138.	First, in that case, what would have been the point of consulting the International Court of Justice if we did not intend to take account of its verdict?
139.	Also, why was a referendum not organized when Ifni was restored to Morocco in 1969 or, before that, in the case of Tarfaya in 1958, or of Tangiers in 1956?
140.	Finally, with regard to Namibia, was not the verdict of the Court simply adopted by our Organization?
141.	I should also like to add that, to my knowledge, the number of referendums on self-determination organized throughout the world by the United Nations can be counted on half the fingers of one hand.
142.	On the basis of all this, my delegation will support the verdict that the Court, in which my delegation has every confidence, will give to our Organization.
143.	My delegation feels that Spain, in turn, would be making a gesture of goodwill to Africa if it were to abide scrupulously by future decisions of the Internationa] Court of Justice, and it hopes that, however that may be, the settlement of the problem of the Sahara will be in keeping with the best interests of the peoples directly concerned.
144.	As to the Comoro archipelago, which my delegation would like to congratulate warmly on its progress in its national liberation struggle, our Organization should do its best to ensure the national unity and territorial integrity of that country.
145.	As can be seen, the situation in Africa is still marked by injustice and tension imposed by foreign forces greedy for domination.
453
146.	The Asian continent is on the threshold of an era of peace and justice since the triumph of the liberation struggles in Cambodia and Viet Nam.
147.	My Government would like to take this opportunity to pay a warm tribute to the brave people of Cambodia and the Royal Government of National Union headed by Prince Norodom Sihanouk upon this victory against foreign interference, which is not only a victory for Cambodia, but is also a victory for all peace and justice-loving peoples. The great people of Cambodia has taught the international community that the will for national independence always prevails in the end over injustice.
148.	My delegation is very happy to welcome to this Assembly the true representatives of Cambodia, the Royal Government of National Union in this case, whose seat was illegally usurped by people who now have been thrown out by their people and by history.
149.	With regard to the Republic of South Viet Nam which a war that had lasted more than a quarter of a century had prevented from recovering its independence, my delegation would ask all free and independent countries to co-operate sincerely by helping that country's economic recovery, as well as that of Cambodia. The Senegalese people has always supported the Vietnamese people in their national liberation struggle, and today, we are distressed at the fact that it has not been admitted to the United Nations this year. The attempt to link this admission, and also that of the Democratic Republic of Viet Nam, to a problem of a different nature, is, in our view, an unacceptable maneuver aimed at postponing a historic fact which is, in any case, inevitable and one which could not but enhance the growing prestige of our Organization. My delegation hopes, however, that the spirit of justice and international co-operation will finally prevail and that the Democratic Republic of Viet Nam and the Republic of South Viet Nam will soon be admitted to membership in the United Nations.
150.	The Korean people aspire to peaceful and independent reunification. My country calls for the withdrawal of the foreign troops stationed in South Korea under the United Nations flag, and would remind those who persist in attempting to perpetuate the artificial division of this nation, that their efforts to pursue this hopeless policy are doomed to failure because, like all great peoples, the Korean people will be reunified. Until this happy event occurs and it will not be long in coming because it is part of the process of history  my delegation requests that the existing military armistice agreement in Korea be replaced by a peace agreement in order to create favorable conditions for transforming the armistice into a lasting peace in Korea and to accelerate the independent, peaceful reunification of this country.
151.	Cyprus and the Middle East are such constant hotbeds of international tension that our Organization has to pay particular attention to them. Cyprus is occupied and divided, and it is the duty of our Organization to restore its independence, sovereignty and territorial integrity. My delegation believes that a settlement in Cyprus should be outlined by the two Cypriot communities themselves. In this regard, we hope for a successful conclusion in the best possible circumstances of the inter-communal talks going on under the auspices of the Secretary-General, and we
hope that they, very soon, will make it possible to restore to the brave people of Cyprus their independence and an opportunity to live in peace and freedom.
152.	The Middle East and Palestine, where a critical situation still prevails, remain a zone of conflict and will remain so until lasting peace has been established there. The "no war, no peace" situation, which is in fact just a situation of latent war, is something we should not allow ourselves to get used to. It prevents a peace worthy of the name from being restored in this region. Therefore, the existing state of affairs should be brought to an end. We note with satisfaction the recent military disengagement in Sinai which marks a small step forward towards the establishment of peace in that area. But in order to bring about a peace worthy of the name in the Middle East and in Palestine, my delegation believes that whatever action is taken must be within the framework of Security Council resolutions 242 (1967) and 338 (1973). The fundamental aim of such action should be Israel's immediate and unconditional withdrawal from all territories occupied since 5 June 1967 and the recognition of the sovereign rights of the people of Palestine in Palestine.
153.	Unfortunately, Israel, instead of pursuing in the interests of peace, a policy which would eventually lead to its complete withdrawal from the occupied territories, and to its recognition of the Palestinian reality, continues in fact its policy of Judaization in the belief that might makes right. Thus, a few months ago at Hebron, in the latest in a series of similar acts, a confiscation was carried out in the holy places of the Al-Haram Al-Ibrahimi Mosque, which is entirely Arab because it was built under the Caliphate of Omar. It is time for the international community to find practical ways and means of having its resolutions respected by its members, particularly when peace is threatened by a failure to comply with those resolutions.
154.	As is clear, a settlement of the Cyprus and Middle East crises in a global context should be embarked upon as soon as possible. Such a settlement should be brought about with the help of the international community, which should participate even more actively in the efforts made to produce a solution to these crises as soon as possible. In this connexion, the non-aligned countries should also play a more active part in the search for ways and means of overcoming these crises in keeping with the principles laid down by the United Nations.
155.	The United Nations, in which my country has always had the greatest trust since it is a forum where the world situation is best understood, continues to be the pre-eminent place for a dialog among developing and developed countries. The seventh special session of the General Assembly, devoted to international co-operation and development, clearly showed this to be the case. On that occasion, the developing countries, as you are aware, negotiated with the developed countries in a spirit of consultation, not of confrontation. Thus, their efforts to control effectively their own resources and to influence decisions on major international economic problems of concern to the whole world community, were given added impetus particularly because of the solidarity which has for some time marked their relations.
156.	International economic relations based on justice can only exist if the claims of every country to exercise sovereign rights over their own natural resources are recognized. It is no accident, therefore, that the major conferences which have taken place since the sixth special session of the General Assembly, on raw materials and development, have been primarily concerned with the recovery by all countries of their natural land and marine resources. The various meetings organized since that historic event, namely, the World Population Conference, held at Bucharest in August 1974, the World Food Conference, held at Rome in November 1974, the Dakar Conference on raw materials and the Conference of Heads of State of the Organization of Petroleum-Exporting Countries [OPEC] at Algiers, the Second General Conference of the United Nations Industrial Development Organization, held at Lima in March 1975, the Third United Nations Conference on the Law of the Sea, held at Geneva, the World Conference of the International Women's Year, held recently in Mexico, and also the seventh special session of the General Assembly, all dealt with the same problem: the absolute need to change the anachronistic and unjust system of domination which is a feature of the current world order of which, in the final analysis, the main victims are the least developed peoples of the international community.
157.	For all these conferences, the Declaration and the Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)] and also the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] constituted frames of reference, thus opening the way which will inevitably lead to a radical change in the current system of international economic relations.
158.	For their part, the developing countries, as Members will have noted this year, have made a particularly positive contribution: indeed, inspired by the firm will to achieve success in the revolution which must necessarily occur in economic relations among peoples and motivated by the need to give priority to development problems and world economic stability, they have endeavored to strengthen and coordinate their actions with a view to creating true horizontal co-operation, particularly within the field of raw materials, thus creating a concerted negotiating power that will allow them to bring about the establishment of a new international economic order.
159.	In this regard, members will remember that at the beginning of this year, more precisely from 3 to 8 February 1975, the Conference of Developing Countries on Raw Materials was held at Dakar and on that occasion a Declaration and an Action Program were adopted,5 defining a development strategy, the fundamental principles of which are essentially based upon solidarity and mutual support between oil-producing countries and countries producing other raw materials and on the concerted actions of producers' associations to protect oil and other raw materials.
160.	That strategy thus founded upon the strengthening of economic, financial and monetary co-operation among developing countries, will make it possible for them to deal on an equal footing with developed
countries in all meetings convened for the purpose of bringing about the new international economic order, and particularly in the United Nations.
161.	The summit Conference of OPEC at Algiers, which took place within the same frame of reference as the Dakar Conference on raw materials and the purpose of which was also that of resuming dialog between the developing countries and the developed countries on problems of raw materials, energy and development, made possible a certain balance of power within the international economic structure, and succeeded in modifying, for the first time to any appreciable extent, the traditional flow of financial resources caused by unjust trade relationships which have been imposed for so long by the developed countries.
162.	This action of solidarity on the part of the developing countries was also demonstrated at the first Paris meeting on energy, raw materials and development convened upon the initiative of the President of France. The position of my country on this North-South dialog was very well expressed by President Leopold Sedar Senghor, who said in this regard:
"The developed countries tend to separate energy, raw materials and development. Now, in my view, all of these things are very closely interlinked. In practice there is just one problem-, that of development.
"We must resume the Paris conference and begin a general discussion on raw materials so that some principles concerning the stabilization of purchasing power can very quickly be worked out.
"Once the developing countries which have expressed their view on this subject at the Conference held in Dakar at the beginning of the year have been given that satisfaction, the Paris conference could, in a second phase, draw up a time-table of further meetings that would consider each raw material, beginning with energy-producing raw materials."
163.	The resumption this month of this North-South dialog was fortunately recommended by the General Assembly at its seventh special session. It is a dialog that is of great concern to my country and one that should be considered an important turning-point in the irreversible process that will lead us to the establishment of a new international economic order.
164.	The expansion of its scope, recommended at the seventh special session, will make possible wider and better balanced representation for all members of the international community, which should make the forthcoming Paris conference the beginning of sincere and frank co-operation between developing and developed countries.
165.	Other meetings with regard to the new international order have been organized last year and this year by the United Nations. In 1974, as Members will recall, the World population Conference and the join FAO/UNCTAD Conference were held at Bucharest and Rome, respectively, to deal with the drying increase of population and the world food crisis, which were aspects of the old international economic order.
166.	This very year, the third session of the Third United Nations Conference on the Law of the i>ea,
held at Geneva, also challenged the same system of domination and dependence and condemned the prevailing international economic order. Definite progress was made there, particularly in the recognition of the sovereign rights of coastal States over a zone of national jurisdiction not to exceed 200 miles, without prejudice to the interests of all States with regard to international communications.
167.	At the same time, it was considered that the area and the resources of the sea-bed should be administered by an international authority which would be at the service of the international community as a whole, but which would take particular account of the interests of developing countries.
168.	The position of my country on this subject is well known and is similar to that of other African and non-aligned countries, anxious as we are to see the establishment of justice in this area. The new regime governing the sea, which will be born of the dialog embarked on last year in Caracas and which will be continued next March in New York, should effectively ensure the sovereignty and territorial integrity of States and promote the economic interests of developing countries.
169.	At Caracas and at Geneva, thanks to the united attitude of the third-world countries, we have now embarked upon the formulation of a new humanitarian international law of the sea, which should become an instrument of justice, co-operation and peace. My delegation is very gratified at this.
170.	At the Second General Conference of the United Nations Industrial Development Organization [UNJ DO], held at Lima, from 12 to 26 March, contradictory positions emerged. The developing countries reaffirmed the importance of industrialization as a means of achieving the objectives of economic and social development and, on that occasion, called for the transformation of UNIDO into a specialized agency of our Organization, so as to make it a more effective instrument of co-operation which would enable them to achieve 25 per cent share in world industrial production by the year 2000.
171.	That demand, entirely supported by my delegation, met with opposition from the developed countries which does not seem right to us.
172.	The World Conference of the International Women's Year, which was recently held in Mexico, falls within the same framework as the above-mentioned conferences, the essential purpose of which is to bring about a new international order. The need to ensure equality of rights for women and their contribution to the achievement of the objectives ot the Second United Nations Development Decade, was the reason why the international community adopted the World Plan of Action for the Implementation of the Objectives of the International Women's Year and the Declaration of Mexico on the Equality of Women and Their Contribution to Development and Feace, 1975 My delegation whole-heartedly approves the major principles contained in the Mexico Declaration and the Plan of Action, and hopes for the ear y achievement of the objectives of the International Women s Year so that we may build a more humane society where men and women can live in dignity, justice and prosperity. Indeed, the problems that concern women,
and which we must resolve in the end, are without any doubt the problems of society as a whole and if we do not tackle them in time the resulting malaise will be damaging to the whole international community.
173.	As Members will have noted, the legitimate claims of the international community for the establishment of a society which will be more just and more humane are not entirely yet understood by all the Members of our Organization.
174.	Mr. Abdelaziz Bouteflika, the President of the twenty-ninth session of the General Assembly, asked at the seventh special session, "What kind of world do we want to build? What kind of future are we to prepare for coming generations? One is tempted to reply that that is the essential question. At least, that was the understanding of the General Assembly when it achieved an honorable compromise at that special session, a compromise accepting what is, in the final analysis, the condition of interdependence of all sectors of mankind.
175.	Indeed, as the Assembly is aware, the positive results of that historic session laid the groundwork for concerted world economic action. That action will spare the international community the confrontation which would have been entailed by its failure. Instead of confrontation between poor and rich countries we now have the prospect of co-operation, where everyone will endeavor to translate those ideals into reality for the greater good of all mankind.
176.	In this connexion it would appear necessary to strengthen international security and solve world problems in the spirit of the principles of active and peaceful coexistence, which should form the basis of relations between all countries, in order to bring about a new international economic order as soon as possible.
177.	The establishment of zones of peace and an increase in the number of denuclearized zones are the only way to ensure that we, the developing countries, will not ourselves be caught up in the unbridled arms race. It is therefore necessary to establish control machinery and formulate a disarmament policy linked to a new philosophy of co-operation for purposes of development.
178.	It would be desirable also, still within the framework of the search for a world of peace and justice, to convene a world disarmament conference, to enable the international community to discuss a problem which is crucial for survival, survival which is possible only within the context of collective security.
179.	The effectiveness of such action can be guaranteed only within the framework of a United Nations which would reflect the new international situation. That requires a comprehensive revision of this Organization's system in order to lend greater reality to the purposes and principles of the Charter of the United Nations. The example of the right of veto in the Security Council, which is based on an international order dating from the Second World War, is clear enough.
180.	Today, progressive forces have emerged on the world scene. The countries of the third world, which for some time now have tended to become the arenas
of international conflict, demand that no arbitrary veto be cast against their legitimate claims for national independence. The recent use of the veto against the admission of the Democratic Republic of Viet Nam and the Republic of South Viet Nam to the United Nations bears eloquent testimony to the fact that this system, which is now in the service of certain States, is a flagrant violation of the principle of the sovereign equality of States. We think we should envisage a solution in keeping with the aspirations of the whole of the international community, in order the better to accelerate the establishment of the new international economic order which we all so ardently hope for.
181.	In the same context, my delegation hopes that the review of the Charter, begun by the Ad Hoc Committee on the Charter of the United Nations, created at the twenty-ninth session of the General Assembly, will lead to positive results. In the meantime we believe it would be highly desirable, even within the framework of the present Charter, to strengthen the functions of the United Nations by making improvements, particularly in the light of the need to maintain international peace and security and to accelerate economic and social development in developing countries.
182.	I should not like to conclude without making an appeal, as I did last year from this rostrum for peace, that peace so necessary to all, but particularly to the third world in order to ensure its economic development. It cannot be just the privilege of a small group of countries. It should be extended to cover the whole world, where the emergence of the third-world peoples is a new factor that could transform contemporary international relations for the benefit of the whole of mankind.
183.	A necessary prerequisite for that peace is the ending of the various conflicts provoked in developing countries by foreign interests. That peace should be total and permanent. We do not despair of seeing it come about one day.




